In an action for an absolute divorce in which plaintiff husband was awarded judgment after trial, order, as resettled, denying motion of the defendant wife for a reason*911able allowance to be paid by plaintiff in connection with the defendant’s appeal from the interlocutory judgment, reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, to the extent of fixing an allowance in the sum of $750 for counsel fee and necessary disbursements to be paid by the plaintiff as provided in the order entered hereon, which is to be settled on notice. We are of opinion that the showing of the defendant upon said motion was sufficient to warrant the granting thereof. Lazansky, P. J., Hagarty, Carswell, Davis and Taylor, JJ., concur.